LOGO [g375927g97c79.jpg]

Exhibit 10.14

July 2, 2012

Richard A. Bates:

As we have discussed, SXC Health Solutions, Inc. (the “Company”) would like to
retain you in the capacity of Executive Vice President, Market Segments,
reporting directly to Mark Thierer. To reflect our commitment to the Company’s
ongoing relationship with you, following the consummation of our strategic
business combination transaction (the “Transaction”) with Catalyst Health
Solutions, Inc. (“Catalyst”), you will be granted time-based restricted stock
units representing the right to receive 15,000 shares of SXC common stock and
performance-based restricted stock units representing the right to receive 5,000
shares of SXC common stock (collectively, the “Initial Equity Grant”), subject
to the approval of the Compensation Committee of the Board of Directors of SXC
Health Solutions Corp. (“SXC”), the terms and conditions of the Company’s
applicable long-term incentive plan and the applicable award agreements and your
continued employment with the Company following the consummation of the
Transaction.

As consideration for the Initial Equity Grant and to further align the terms of
your Employment Agreement with Catalyst with those of the Company’s Executive
Vice Presidents, the Company desires to amend your Employment Agreement as
follows:

 

  •  

Annual Bonus: Your target annual bonus will remain at 75% of base salary and
will be subject to the SXC Health Solutions Corp. Incentive Plan and compliance
with Section 162(m) of the Internal Revenue Code;

 

  •  

Severance Benefits: Your right to receive severance benefits pursuant to
Section 8.1.B. of the Employment Agreement upon a termination by you for “Good
Reason” (as defined in the Employment Agreement) is eliminated;

 

  •  

Severance Benefits Following a Change in Control: Your right to receive
severance benefits pursuant to Section 8.1.D. of the Employment Agreement upon a
termination by you for “Good Reason” is eliminated;

 

  •  

Healthcare Continuation Coverage: Your right to healthcare benefits following a
termination of employment pursuant to Section 8.1.B. is conditioned on your
participation in the Company’s healthcare plans immediately prior to termination
of employment and your timely election to receive COBRA continuation coverage;

 

  •  

Section 409A of the Code. Any payment under the Employment Agreement which
constitutes nonqualified deferred compensation and which is conditioned upon the
effectiveness of a release and which is to be paid or provided during a
designated period that begins in a first taxable year and ends in a second
taxable year shall be paid or provided in the second taxable year; and

 

LOGO [g375927g35k60.jpg]



--------------------------------------------------------------------------------

LOGO [g375927g97c79.jpg]

 

  •  

Cut-Back to Safe Harbor Cap. The reference in Appendix A to “paragraph 8.1E of
Section VIII of the Employment Agreement” shall be replaced with “Section 8.1.D.
of the Employment Agreement” and you no longer have the right to select an
alternative method for the reduction of Payments (as defined in Appendix A).

Pursuant to Section 11.2 of the Employment Agreement, we request that you
countersign and return this letter to confirm that you hereby acknowledge and
agree that the Employment Agreement is amended, effective immediately following
the consummation of the Transaction, as described above. In addition, by
countersigning and returning this letter agreement, you hereby acknowledge and
agree that you shall not be entitled to any payments or benefits pursuant to the
Employment Agreement in connection with any changes in your employment
relationship with Catalyst or the Company in connection with or following the
Transaction.

Except as expressly modified and amended by the agreement set forth in this
letter, the terms and conditions of the Employment Agreement remain unchanged.
The Employment Agreement, as amended by this letter, shall remain in full force
and effect in accordance with its terms.

You acknowledge and represent that, (i) upon your execution and delivery of this
letter, the agreements set forth herein shall be a valid and binding obligation
of you, enforceable against you in accordance with their terms, and (ii) you
have been given the opportunity to consult with independent legal counsel
regarding your rights and obligations under the Employment Agreement and this
letter, and that you fully understand the terms and conditions contained therein
and herein.

Please execute this letter below and return a signed copy to the undersigned to
confirm the foregoing. This letter may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

[Signatures follow on next page]

 

LOGO [g375927g35k60.jpg]



--------------------------------------------------------------------------------

LOGO [g375927g97c79.jpg]

 

Yours very truly, CATALYST HEALTH SOLUTIONS, INC. By:  

/s/ Mark Thierer

Name:   Mark Thierer Title:   Chairman & CEO

 

SXC HEALTH SOLUTIONS, INC. By:  

/s/ Mark Thierer

Name:   Mark Thierer Title:   Chairman & CEO

ACKNOWLEDGED AND AGREED:

 

/s/ Richard Bates

RICK BATES

 

LOGO [g375927g35k60.jpg]